Title: From James Madison to Thomas Jefferson, 18 August 1804
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Aug. 18. 84. [1804]
I recd. yesterday your two favors of the 15 & 16th. Among those now inclosed is a renewal of Pichon’s complaints which strengthens your observations in the close of yours of the last date. He is well founded in the view he takes of the abuse made by the British ships of their connection with the Harbour of N. Y. He exacts too much however in requiring our effective “surveillance” over the jurisdictional limit of the U. S. which in the extent from St. Croix to St. Mary wd. be impossible, & if possible call for a force & expence inconsistent with our whole system of policy. Such a surveillance even over the limit connected with all our numerous harbors would exceed our reasonable obligation, and render an exclusion of Belligerent ships altogether the more eligible horn of the dilemma. Nor would even this course avoid all difficulty; for questions might still arise whether certain acts were committed within or within [sic] the distance of a league from the shore, and without a force every where, the prohibition of our ports &c. might be insulted as is now that of the general law of Nations. These observations are not meant to invalidate the policy of that degree of force which is contemplated for the defence of our ports & coasts. Such a provision as a reasonable effort to maintain our neutral character will be a satisfactory answer to such of the Belligerent nations as are not unreasonable in their complaints & expectations.
Barney’s letter with its enclosure from Paris form another comment on the squabble between Mr. L. & the Commissonrs. If Barney’s claim has been rejected on the ground stated, it seems to be erroneous unless the claim arose from Transactions in which he was quoad such, a foreigner, tho’ in general a Citizen of the U. S. The Convention however having provided for its own exposition & execution, the Executive can only act on it diplomatically, or thro the means of more information. This course has been taken in the case of both Barney & Swan. Documents shewing that Barney had been paid, were obtained thro’ Genl. Smith before I left Washington, and forwarded to Paris, with an intimation that it was an act of justice to fair claimants not to let in unfair ones for a share in the 20 Miln. which were likely to be insufficient for the former. Truly & respectfully yours
James Madison
